RECEIVED IN
         FILED IN                                                                      COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                                             SEP 02 2015
        SEP 04 2015            NO


    Abel Acosta, Clerk        IN    THE    COURT    OF    CRIMINAL       APPEALS         Abe] Acosta, Clerk
                                              AUSTIN,        TEXAS


                                      DAMES      EDWARD        ROGERS   JR

                                                      Vs .

                                           THE    STATE; -OF     TEXAS



                               FROM       APPEAL    NO.    05^14-00695-CR
                On Appeal from the 196th Judicial District Court
                                         Hunt County, Texas
                                    Trial Court Cause No. 2B5 76


                      FIRST    MOTION       FOR    EXTENSION       OF    TIME   TO    FILE
                            PETITION         FOR    DISCRETIONARY            REVIEW



   TO   THE HONORABLE JUDGES              OF THE COURT OF          CRIMINAL APPEALS:
           COMES NOD, James Edward Rogers Jr., Petitioner, and files this
   Motion for an Extension of Time of Ninety Days (90) days in uhichto
   file a Petition for Discretionary Review.                            In support of this Motion,
   the Appellant shows the Court the following:


           The Petitioner was convicted in the 196th District Court of
   Hunt County, Texas of the Offence possession of a controlled sub
   stance, methamphetamine, in Cause No. 28576, Styled State of Texas
   vs. James Edward Rogers Jr... The Petitioner appealed to the Court of
   Appeals Fifth District of texas at Dallas. The Case was Affirmed on
   July 20, 2015 but Petitioner did not receive his notice of the Court's
   Decision until the afternoon of Friday August 7, 2015 in the Prison
   legal mail mailroom. The present deadline for filing the Petition
   for Discretionary Review was August 19th, 2015 but Petitioner is
   disabled, legally blind, and because of the delay in getting notice
   and having to get another inamte read and help him with this Motion
   he begs the Court to allow this FIRST MOTION.
                                                         II.

            As stated above, Petitioner's deadline for Filing his PDR
   was August 19th, 2015, but he did not receive notice until August
   7th, 2015. Since he is legally blind and indigent he has had to get
help from other inmates to assist with this first Motion.
Petitioner has             NOT    requested            any    Extension       prior      to     this     request.

                                                             III.


         Petitioner's request for an extension of                                    time is based upon the
following FACTS:             Petitioner was not informed of the decision of the
Court of Appeals in.Affirming his                              case until the afternoon of Friday
august 7th,          2015.       His attorney on               the Appeal,          John S. Butler,             has
informed Petitioner                   that he         will    not represent him on                 the    Petition

for   Discretionary              Review.

                                                              IV.

         Petitioner is requesting a Copy of the                                 Appellate Record in order
that he may get help in perfecting his PDR.                                    Without these documents
Petitioner          will    be    unable         to    adequately       file    a PDR.

                                                              V.

         This Motion             is    NOT to         hamper or       delay,    but is          necessary because

Petitioner is          legallyblind,                   is    disabled,    and is          indigent and proceed
ing Pro       Se.    He needs this time for legal research.                                   Petitioner is
incarcerated and             is       limited to            2 hours    a day,       five      days     per week,      in
the    Prison Law Libra r.y,                but as          stated he    is    blind and has              no   access
to    Braile Law Books.                He   is    totally dependent on                   help from other
inarnte s .


         WHEREFORE,          Petitioner prays this Court grant this Motion and
Extend    his       time    for       the   Deadline          of Filing       the    Petition          for     Discret

ionary Review in Case NO.                        05-14-00695-CR to November 19th,                            2015.

                                                                         Respectfully Submitted

                                                                                         €.
                                                                         lames Edward Roger|
                                                                          DCJ # 1937467
                                                                         CT T e r r e l l Unit
                                                                         1300       FM    655
                                                                         Rosharon,            TX   775B3
                          Certificate    of   Service


         I certify that a true and correct copy          (carbon copy)
of the    above and foregoing First Motion ofr Extension of Time to File
a Petition for Discretionary- Review has been forwarded by U.S.                  Mail;
postage prepaid,First Class to the State prosecuting Attorney,                    P.O.
Box 12405, Austin TX 7B711 on this the 2Bth Day of August, 2015.



                                                lames Edward Rogers,         Jr
                                                Petitioner, Pro Se




                             Unsworn    Affidavit


         I, James Edward Rogers Jr., TDCJ #1937467, being presently
incarcerated in the CT Terrell Unit of the Texas Department of
Criminal justice in Brazoria County, Texas, verify and declare under
penalty of perjury that the foregoing statements are true and correct
to the best of my knowledge. Executed this date, August 28th, 2015



                                                 lames    Edward   Rogers   Jr
                                                TDCj     # 1937467
                                                CT Terrell Unit
                                                1300 FM 655
                                                Rosharon,     TX   775B3
                                        FRIDAY,      AUGUST28,        2015


ABEL ACOSTA, CLERK
COURT of CRIMINAL APPEALS
PO    BOX    12308
AUSTIN,       TX    78 711


            RE: Trial Court Cause NO. 2B576, Hunt County, TX
                Fifth Court of Appeals NO. 05-14-00695-CR
                   Filing       of    Motion    for    Extension       of       time    to file       PDR



Dear    Honorable          Clerk,

            Please    find       my    Pro-Se    Defendant's          Motion       for    Extension          of    Time

to File Petition for Discretionary Review , including requesting copies
of Court Records.                    Please File this Motion and bring it to the atten
tion    of    the    Court.

            On July 20, 2015 the Appeals Court (Fifth District at Dallas)
Affirmed my          Judgement from the Trial Court.                            I did    not receive the
notice       in    the Prison mailroom until                   August       B 2015 which          told me          Ihad
until August 19,                2015 to prepare, and File my PDR which was impossi
ble as I am disabledy legally blind,                            and have no way to do this on
my    own,    hance       the   need     for    additional          time    to    file.

         I also need            copies        of Court       Records       so    that some other inmates
who may help me can read them and help me prepare a pro se1PDR.
Can    you    send    me     a list      of    court       records    available          or    send    me    the   Court

File,       per    Federal      Gov't        Rules    as    a Blind    Person          I should       be    able   to
get    these       free    of charge.
         I have       also      included a carbon copy of                       this letter for you to                  file
date and time stamp and return to me in the                                     S.A.S.E.       i am providing.


         Thank       you     for      your    Assistance       in    this       matter.


                                                                       Sincerle.

                                                                           Jti/frL' <?rH£&s^A
                                                                       lames       Rogers,       Jr.       #1937467
                                                                       Terrell          Unit
                                                                       1300       FM    655
                                                                       Rosharon,          TX 77583